

115 S2686 IS: Support Experienced Law Enforcement Countering Terrorism Act of 2018
U.S. Senate
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2686IN THE SENATE OF THE UNITED STATESApril 17, 2018Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require Federal agencies to issue appropriate identification for the carrying of concealed
			 firearms by qualified law enforcement officers and qualified retired law
			 enforcement officers. 
	
 1.Short titleThis Act may be cited as the Support Experienced Law Enforcement Countering Terrorism Act of 2018 or the SELECT Act.
 2.Requirement for Federal agencies to issue identificationChapter 44 of title 18, United States Code, is amended— (1)in section 926B, by adding at the end the following:
				
 (g)An agency upon request by a qualified law enforcement officer who is employed by the agency, shall issue identification described in subsection (d) to the qualified law enforcement officer.; and
 (2)in section 926C, by adding at the end the following:  (f)An agency from which a qualified retired law enforcement officer separated shall, upon request by the qualified retired law enforcement officer, issue identification described in subsection (d) to the qualified retired law enforcement officer..
 3.Sense of CongressIt is the sense of Congress that State and local agencies should issue appropriate identification to qualified law enforcement officers and qualified retired law enforcement officers in order for such officers to carry concealed firearms in accordance with sections 926B and 926C of title 18, United States Code.